DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is in response to correspondence filed 03 September 2020 in reference to application 17/011,633.  Claims 1-10 are pending and have been examined.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.   

Claim 5 recites that the voice of the second speaker includes speaker identification, acoustic event detection, gender and age detection, voice activity detection, and emotion classification. However this is a listing of quantifications and qualities, which cannot be included in a voice, which is generally understood to be an acoustic signal.  Therefore claim 5 is indefinite.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 6,  is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US PAP 2019/0182335) in view of Brush et al. (US PAP 2021/0126985).

Consider claim 1, Chen teaches a data processing method based on artificial intelligence (abstract), the data processing method comprising: 
accessing an agent of a first speaker (0033-34, virtual agent associated with a user); 
collecting conversation, while listening to a conversation between the first speaker and a second speaker using a first smart device connected to the agent of the first speaker (0036, analyzing human to human conversation, collecting using device of user); 
accessing an agent of the second speaker through the agent of the first speaker (0037 agent to agent communication); 
determining, if a context in the conversation is sensed, whether an application is executed in the first smart device based on context (0036-38, 0058-60, determining user A wishes to schedule meeting with user B); 
cooperating between the connected agent of the first speaker and the connected agent of the second speaker, while sharing information, if the application is not executed (0036-38, 0058-60 agent A and agent B cooperate to schedule meeting if information is missing to complete task); and 
executing the application in the first smart device according to a result of the cooperation (0036-38, 0058-60 completing task by negotiating between agent A and agent B).
Chen does not specifically teach that the first and second agent are in a cloud and determining if a preset wake-up word in the conversation is sensed.
In the same field of Brush teaches that the first and second agent are in a cloud (0030, virtual assistants may reside on servers) and determining if a preset wake-up word in the conversation is sensed (0044, invocation words may be used to recognize commands).
Therefore it would have been obvious to one of ordinary skill in the art at the time of effective filing to use cloud based assistants and wake up words as taught by Brush in the system of Chen in order to take advantage of the power and accessibility of cloud computing as well as more accurately determine the start of specific agent commands.

Consider claim 2, Brush teaches the data processing method of claim 1, wherein, in the accessing to the agent of the first speaker in the cloud, the first smart device and the agent of the first speaker are connected to each other if the first speaker logs in through the first smart device (0051, virtual assistant may receive user identification data in order to provide user specific information and user data).
It would have been obvious to one of ordinary skill in the art at the time of effective filing to further combine this feature with Chen in order to allow the system to provide personalized information specific to a certain user, rather than just generalized data. 

Consider claim 6, Chen teaches the data processing method of claim 1, wherein the agent of the second speaker determines normal connection upon receiving information on the second speaker from the agent of the first speaker (0037, establishing communication through agent to agent channel).

Consider claim 7, Chen teaches The data processing method of claim 6, wherein the agent of the second speaker transmits information on the normal connection to a second smart device connected to the agent of the second speaker (0036-38, 0058-60 completing task by negotiating between agent A and agent B, each connected to smart devices).

Claim(s) 3, 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen and Brush as applied to claim 1 above, and further in view of Mahmood et al. (US PAP 2021/0090555).

Consider claim 3, Chen and Brush teach the data processing method of claim 1, but does not specifically teach wherein the accessing to the agent of the second speaker comprises: 
determining the second speaker based on a voice of the second speaker in the conversation; and 64Attorney Docket No. 1630-1928PUS1 
connecting the agent of the first speaker to the agent of the second speaker if the second speaker is determined.
In the same field of virtual agents, Mahmood teaches wherein the accessing to the agent of the second speaker comprises: 
determining the second speaker based on a voice of the second speaker in the conversation (0068, user recognition using voice characteristics); and 64Attorney Docket No. 1630-1928PUS1 
connecting the agent of the first speaker to the agent of the second speaker if the second speaker is determined (0084-86, selecting assistant based on user identifier).
Therefore it would have been obvious to one of ordinary skill in the art at the time of effective filing to use speaker recognition to select agents as taught by Mahmood in the system of Chen and Brush in order to allow for the user agent to be accessed without the use of credentials.

Consider claim 4, Mahmood teaches the data processing method of claim 3, wherein the determining of the second speaker comprises: 
extracting feature values from sensing information acquired through the voice of the second speaker (0242, user recognition feature data); and 
inputting the feature values to an artificial neural network (ANN) trained to distinguish the second speaker through the feature values and determining the second speaker from an output of the ANN (0243, user recognition may be based on neural networks), 
wherein the feature values are values for distinguishing the second speaker (0242-43, feature data used for user recognition).


Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen, Bush, and Mahmood as applied to claim 4 above, and further in view of Okabe et al. (US PAP 2021/0050021).

Consider claim 5, Chen, Bush and Mahmood teach the data processing method of claim 4, wherein the voice of the second speaker includes speaker identification (Mahmood, 0068 user identification), and acoustic event detection (Brush 0044, invocation word detection), but does not specifically teach voice activity detection, gender and age detection, and emotion classification.
In the same field of speaker identification, Okabe teaches teach voice activity detection (0058, VAD), gender and age detection (0066, gender and age), and emotion classification (0066, emotion classification).
Therefore it would have been obvious to one of ordinary skill in the art at the time of effective filing to use VAD, gender, age, and emotion for speaker classification as taught by Okabe in the system of Chen, Brush, and Mahmood in order to allow for more accurate speaker recognition (Okabe 0009-10).

Claim(s) 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen, Bush, and Mahmood as applied to claim 4 above, and further in view of Babaei et al. (US PAP 2019/0207737).

Consider claim 8, Chen, Bush and Mahmood teach The data processing method of claim 3, further comprising: bit does not specifically teach 65Attorney Docket No. 1630-1928PUS1receiving downlink control information (DCI) used for scheduling transmission of the voice of the second speaker, wherein the voice of the second speaker is transmitted to the network based on the DCI.
In the same field of transmitting data, Babaei teaches receiving downlink control information (DCI) used for scheduling transmission of the voice of the second speaker, wherein the voice of the second speaker is transmitted to the network based on the DCI (0201, DCI used to facilitate data transmission.).
Therefore it would have been obvious to one of ordinary skill in the art at the effective filing to use DCI information as taught by Babaei in the system of Che Bush, and Mahmood in order to use well-known and standard LTE transmission techniques and improve transmission efficiency (Babaei 0002).

Consider claim 9, Babaei teaches the data processing method of claim 8, further comprising: 
performing an initial access procedure with the network based on a synchronization signal block (SSB), (0416 SSB), 
wherein the voice of the second speaker is transmitted to the network via a physical uplink shared channel (PUSCH) (0428-440, PUSCH), and 
wherein the SSB and a demodulation reference signal (DM-RS) of the PUSCH are quasi-co-located (QCL) for a QCL type D (0429, QCL type D).

Consider claim 10, Mahmood teaches the data processing method of claim 8, further comprising: 
controlling a transceiver to transmit the voice of the second speaker to an Al processor included in the network (Figure 1, 0033-35, audio is transmitted to server for processing, 0243, user recognition may be based on neural networks); and 
controlling the transceiver to receive AI-processed information from the Al processor (0243, user recognition may be based on neural networks), 
wherein the AI-processed information is information for determining the second speaker (Figure 1, 0033-35, audio is transmitted to server for processing, and returned to client devices).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Shah et al. (US PAP 2020/0302925) discusses handling multiple agent and user environments as well.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS C GODBOLD whose telephone number is (571)270-1451. The examiner can normally be reached 6:30am-5pm Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Flanders can be reached on (571)272-7516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DOUGLAS GODBOLD
Examiner
Art Unit 2655



/DOUGLAS GODBOLD/           Primary Examiner, Art Unit 2655